           Case 1:19-cv-12440 Document 1-1 Filed 12/02/19 Page 1 of 1


From:           State Department FOIA
To:             Ted Folkman
Subject:        FOIA Request Letter
Date:           Friday, October 25, 2019 4:32:55 PM


Thank you for filing your FOIA request online on 10/25/2019. Here is a review of your
request.

The records I request can be described as follows:

I request copies of records showing whether, for each country in which the United States
operates an embassy or consulate, the United State, at any time from 2009 to the present,
provided or provides benefits to locally-employed staff injured on the job under the Federal
Employees' Compensation Act, or whether the government participates in or provides benefits
to locally-employed staff under the foreign country's workers' compensation laws or similar
laws. I believe these records exist because on p. 18 of an amicus brief filed in Merlini v.
Canada, 1st Cir. No. 17-2211, on February 25, 2019, the Department of State wrote: "The
Department of State determines, on a country-by-country basis and in light of this policy,
whether participation in local workers' compensation programs is warranted." I do not know
whether such documents originate in a particular office or bureau or whether they originate in
embassies and consulates abroad. It is possible the records originate in the office of Overseas
Buildings Operations (OBO), in the Office of Foreign Missions (M/OFM), in the office of
Administration (A), or another office under the authority of the Under Secretary for
Management (M), or else in the embassies and consulates.

The time period of my request is from 01/01/2009 to 10/25/2019

I am an individual seeking information for personal use and not for commercial use.

I am willing to pay $25 for my request.

My additional comments are as follows:

N/A

Contact Information
Mr. Theodore J Folkman
Pierce Bainbridge Beck Price & Hecht LLP
One Liberty Square
Boston, Massachusetts 02109
P: (617) 229-5415
F: N/A
tfolkman@piercebainbridge.com
